Citation Nr: 0619535	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
retropatellar pain syndrome, with grade II chondromalacia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
laxity, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for stress 
fracture residuals of the right foot.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1991 to July 1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2004, the RO issued a rating action that confirmed and 
continued the current evaluations assigned.

The issues as to the evaluations for the knees are addressed 
in the Remand portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDING OF FACT

The veteran's right foot stress fracture is manifested by 
normal alignment, with no tenderness, deformities, swelling, 
or limitation of motion, and normal X-rays.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right foot 
stress fracture residuals have not been met.  38 U.S.C.A. 
§§ 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
Diagnostic Code (DC) 5284 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a December 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
November 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

While the Board does note that the December 2003 VCAA letter 
did not refer to the "fourth element" (that is, that the 
veteran could submit any and all relevant evidence), we find 
that this defect was cured by the November 2004 SOC, which 
did contain all the provisions of the 38 C.F.R. § 3.159, 
including the "fourth element."  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The relevant evidence of record includes the report of a VA 
examination of the veteran conducted in January 2004.  The 
right foot displayed normal alignment with no tenderness, 
deformity, or swelling.  Ankle and subtalar motion were 
normal and he had no tenderness to palpation across the 
metatarsal region.  The neurological and vascular 
examinations were also normal.  He displayed no increased 
pain with resisted motion, and there was no evidence of a 
fatigability or weakness.  The X-ray was negative.  The 
diagnosis was history of old stress fracture without 
significant clinical findings.  The examiner commented that 
there was no additional range of motion loss due to pain.

According to 38 C.F.R. Part 4, § 4.71a, DC 5284, a 10 percent 
disability evaluation is warranted for a moderate foot 
injury.  A 20 percent disability evaluation requires a 
moderately severe injury and a 30 percent evaluation requires 
a severe injury.

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
right foot stress fracture residuals is not warranted.  There 
is no indication in the objective record that the veteran has 
moderate residuals related to his right foot stress fracture.  
In fact, the examination performed in January 2004 was 
completely normal.  Therefore, it cannot be found that a 
compensable evaluation is justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right foot stress 
fracture residuals.




ORDER

Entitlement to a compensable evaluation for stress fracture 
residuals of the right foot is denied.


REMAND

The veteran has requested that he be awarded increased 
evaluations for his right knee postoperative retropatellar 
pain syndrome, with grade II chondromalacia, and for his 
separately evaluated laxity of the right knee joint.  He 
claims that he suffers from pain which worsens every year.

The Board notes that the veteran's right knee was last 
examined by in January 2004.  On his August 2004 VA Form 9, 
he stated that his knee has continued to worsen.  Given this 
assertion, and given the extent of time since the VA 
examination, it is found that another evaluation of the knee 
would be helpful prior to the Board in making its final 
determination of the claim.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court held in DeLuca that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement,


excess fatigability or incoordination.  If feasible, these 
determinations are to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

As noted above, during the pendency of this appeal the Court 
of Appeals for Veterans Claims issued a decision in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
orthopedic examination to evaluate his 
service-connected knee disabilities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All appropriate 
tests deemed necessary should be 
accomplished.  The examiner should provide 
a comprehensive report, including the 
complete rationale for any conclusions 
made.

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by any 
degenerative changes, if present (and 
confirmed by X-ray findings).  Any 
limitation of motion must be 
objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.

b.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in both knees.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, 
coordination, and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, per 38 C.F.R. 
§ 4.45.

d.  The examiner should also comment 
upon the degree of recurrent 
subluxation or lateral instability 
present in the right knee (that is, 
slight, moderate, or severe).

2.  Once the above-requested development 
has been completed, the veteran's claims 
for increased evaluations for the service-
connected right knee disabilities should 
be readjudicated.  If the decisions remain 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


